DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the cited prior art of record teach or suggest in combination:
Steps by a network element to perform multicast packet handling based on flow cache information, wherein the method comprises: configuring flow cache information associated with a multicast flow, wherein the flow cache information specifies a set of actions that is configured based on a sequence of function calls that is executable during slow-path processing, and wherein configuring the flow cache information further includes in response to detecting a prior multicast packet associated with the multicast flow, performing the slow-path processing by (a) executing the sequence of function calls arranged in a tree structure and (b) configuring the set of actions arranged in a flattened tree structure; and in response to detecting a multicast packet associated with the multicast flow, performing fast-path processing on the multicast packet based on the flow cache information, wherein the fast-path processing includes: executing, from the set of actions, a replication action to generate a first packet replica and a second packet replica from the multicast packet; executing, from the set of actions, one or more first processing actions to process the first packet replica to generate and send a first output packet towards a first multicast destination via a first interface; and executing, from the set of actions, one or more second processing actions to process the second packet replica to generate and send a second output packet towards a second multicast destination via a second interface in light of the features in the other independent and dependent claims 3-9, 10-15, and 17-21.

Thus, the above limitations in conjunction with all other limitations of the dependent and
independent claims 1, 3-8, 10-15, and 17-21 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
8/27/2022